The judgment in the action brought by the plaintiff against Mr. and Mrs. Hinman and the assignor, Jones, established that title to the property, good against all the defendants in that action and every person claiming under them subsequent to judgment therein, was in the plaintiff. That judgment shows that the title to the property was *Page 354 
originally in Mrs. Hinman; that it was by her transferred to Jones, as security for money loaned by him to her and for liabilities incurred by him for her; and that he made an assignment of the same property to the plaintiff for the benefit of his creditors, which was valid against both him and her. (Bigelow on Estoppel [2d ed.], 745; Adams v. Barnes,17 Mass., 365; Candee v. Lord, 2 N.Y., 269; Calkins v.Allerton, 3 Barb., 171; Voorhees v. Seymour, 26 id., 569.)
The judgment, however, has no greater effect as to persons not parties thereto than any other conclusive evidence showing the same transfers would have had. Any person claiming under or from Mrs. Hinman, or in privity with her subsequent to that judgment could get or have no better title or right than she had. The judgment would not affect or conclude any one not a party thereto who acquired from Mrs. Hinman any right or interest in the property prior to that action, or who could for any reason claim a better title thereto than she had. A creditor, seeking simply to take her title by virtue of an execution against her subsequent to that judgment, could take no more than she then had. But an execution creditor could assail the transfer to Jones as fraudulent and void as to him. That it was not thus fraudulent and void was not adjudicated in the prior action. It might be thus and yet valid between the parties. These defendants had the right, therefore, to show in defense of this action that the transfer to Jones was either fraudulent in fact, or that it was fraudulent and void because there was no change in the possession, the written transfer not having been filed as a mortgage. Upon such a showing, these defendants would have justified the seizure of the property, as plaintiff's right as assignee was no greater or better than that of Jones, his assignor.
The answer of the defendants was sufficient to enable them to make this defense. They alleged that this property belonged to Mrs. Hinman, and that by virtue of an execution issued upon a judgment against her the sheriff seized *Page 355 
it. This answer is in the usual form in such cases. When upon such an issue the plaintiff shows a transfer to him by the judgment debtor, the defendants have a right to show that as to them the transfer is void and the property still remains in the debtor liable to the execution.
Now after the plaintiff proved the judgment recovered in the prior action, which showed his title, the defendants, to maintain their defense, should have offered to show that the transfer to the plaintiff's assignor was void as to them. Did they do this? They offered to prove by competent legal evidence each and every fact alleged in their answers, and to give then and there due legal evidence in support of their defenses as contained in their answers. These answers being sufficient, the offer of proof was as broad as their answers. Under this offer, any proof would have been pertinent which showed that the title to the property as to these defendants remained in Mrs. Hinman, and that it remained in her because her transfer thereof was fraudulent and void as to them. Their defense was that as to them the title was in Mrs. Hinman, and this they offered to prove by competent legal evidence; and evidence showing that the transfer to Jones was as to them for any reason void would have been such evidence. While the offer was very general and may possibly not have been fully understood by the court, we think there was error in its exclusion and in the ruling that the prior judgment was conclusive upon the defendants in this action.
We do not think that upon the facts alleged in the answers there is any foundation for the claim that the plaintiff is in any way estopped from denying that the title to the property was in Mrs. Hinman.
The judgment must be reversed and new trial granted, costs to abide event.
All concur, except CHURCH Ch. J., not voting.
Judgment reversed. *Page 356